DETAILED ACTION
Priority
	This application is a national stage application of PCT/FR2018/053429, filed on 12/19/2018, which claims priority to French Application No. FR1762856, filed 12/21/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.  Please see attached initialed PTO-1449 forms.

Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ Preliminary Amendment dated 11/27/2019 is acknowledged.  With the Preliminary Amendment, claims 1-10 are pending.  Claims 1-10 are rejected.

Allowable Subject Matter
	Claim 1 was found to have allowable subject matter, except for the objections detailed below.  The Examiner’s search did not result in any prior art which reads on the subject matter of claim 1.  While the closest prior art from Examiner’s search, Ilekti et al. (US20150250703), teaches cosmetic compositions for coating eyelashes or eyebrows 

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “at least one ester obtained by reacting a linear and saturated fatty acid comprising from 16 to 20 carbon atoms, and tetrahydroxypropyl ethylenediamine,…” contains an extra comma.  The Examiner suggests removing the first comma in this phrase for clarity such that the phrase recites “at least one ester obtained by reacting a linear and saturated fatty acid comprising from 16 to 20 carbon atoms and tetrahydroxypropyl ethylenediamine,…”.  Appropriate correction is requested.
Claims 2-9 are objected to because of the following informalities:  the phrase “characterized in that” does not conform to conventional language in U.S. patent 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Appropriate clarification is requested.
Regarding claim 4, the phrase “10 to 35% by weight” is unclear because it is not entirely clear from the wording of claim that the amount of waxes represents the weight percent relative to the weight of the cosmetic composition.  The Examiner suggests adding “relative to the weight of the composition” for clarity.
Regarding claim 5, there is insufficient antecedent basis for the term “mixture” in the claim because claim 1 merely recites “waxes in emulsion” and does not explicitly 
Regarding claim 6, although the Examiner assumes that “its viscosity” refers to the viscosity of the cosmetic composition, it is not entirely clear from the wording of the claim what “it” in “its viscosity” refers to.  Appropriate clarification is requested.
Similarly, regarding claims 7-9, although the Examiner assumes that the “it” in “it comprises” and “it contains” refers to the cosmetic composition, it is not entirely clear from the wording of the claim what “it” refers to.  Appropriate clarification is requested.
Regarding claims 7 and 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Appropriate clarification is requested.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615